HOGAN, Judge.
Movant Henry Lee Belk, to whom we shall refer as the defendant, was tried by a jury and convicted of two counts of rape in violation of § 566.030, RSMo 1978. His punishment was assessed at imprisonment for a term of 50 years on each count and it was ordered that the two sentences be served consecutively. On direct appeal the judgments of conviction were affirmed. State v. Belk, 632 S.W.2d 103 (Mo.App.1982). On July 11, 1988, the defendant filed a pro se motion for post-conviction relief pursuant to Rule 29.15. On January 20, 1989, the proceeding was dismissed on the ground that the motion was untimely filed. The defendant appeals on the same grounds argued and rejected in Ritterbach v. State, 772 S.W.2d 4 (Mo.App.1989).
This court’s holding in Ritterbach is completely dispositive of the issues presented in this case and a reiteration of the law would have no precedential value. Accordingly, the judgment is affirmed by memorandum pursuant to Rule 84.16(b).
FLANIGAN, P.J., and PREWITT, J., concur.